Citation Nr: 1709256	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, type II, including based on herbicide agents (Agent Orange) exposure.

5.  Entitlement to service connection for coronary artery disease, including based on Agent Orange exposure.

6.  Entitlement to a higher rating for bilateral hearing loss, rated noncompensable prior to November 19, 2011, and 20 percent from November 19, 2011.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 
8.  Entitlement to a higher rating than the 10 percent assigned for residuals of lumbosacral strain.  (Merged from a separately docketed appeal.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to July 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2009, December 2011, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board in April 2014 remanded the first six issues listed hereinabove for additional development.  The remand was in part to ascertain whether the Veteran still desired a hearing to address his claims for service connection for diabetes mellitus, type II, and coronary artery disease.  Subsequent development reflects that a hearing on these two issues is no longer desired.  38 C.F.R. § 20.704(d),(4) (2016).  Ultimately, the Veteran's testimony on these two issues would not further these claims, since the Board herein grants service connection for both diabetes mellitus, type II, and coronary artery disease, which are full grants of benefit sought on appeal as to these two claims.  

As indicated hereinabove, the Veteran had two distinct appeals pending, with separate docket date, the first appeal for the first seven listed issues, and the second appeal for the eighth issue.  These have been merged, with the combined appeal assigned the earlier docket number.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher rating for residuals of lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a VA Form 9 submitted in December 2016, the Veteran indicated a desire to withdraw his appeals for entitlement to service connection for a right knee disability, a left knee disability, and hypertension; for entitlement to higher ratings than the noncompensable rating assigned prior to November 19, 2011, and than the 20 percent rating assigned from November 19, 2011, for bilateral hearing loss; and for entitlement to TDIU.  

2.  The Veteran was in-country in Vietnam in May 1968 or December 1969.  

3.  The Veteran has both diabetes mellitus, type II, and coronary artery disease.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal have been met for the claim of entitlement to service connection for right knee disability.  38 U.S.C.A. §§ 7104 , 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal have been met for the claim of entitlement to service connection for left knee disability.  38 U.S.C.A. §§ 7104 , 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal have been met for the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 7104 , 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal have been met for the claim of entitlement to higher ratings than the noncompensable rating assigned prior to November 19, 2011, and than the 20 percent rating assigned from November 19, 2011, for bilateral hearing loss.  38 U.S.C.A. §§ 7104 , 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal have been met for the claim of entitlement to TDIU.  38 U.S.C.A. §§ 7104 , 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).

7.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissing Withdrawn Claims

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d).

In a signed VA Form 9 submitted in December 2016 responsive to supplemental statement of the case issued in November 2016, the Veteran expressed his desire to only appeal the issues of entitlement to service connection for diabetes mellitus, type II, and coronary artery disease.  He thus effectively withdrew his appeal of the claims for service connection for right knee disability, left knee disability, and hypertension; for higher ratings than those assigned (at intervals) for bilateral hearing loss; and for entitlement to TDIU.  

The Board does not consider withdrawn the then not-yet-merged appeal of entitlement to a higher rating for a low back disability, which is the subject of remand below.  As discussed in the remand below, the Veteran addressed this increased rating claim at his hearing before the undersigned, and he submitted a statement and additional evidence in November 2016.  The Veteran has not expressed a desire to withdraw his appeal of this issue.  

Service Connection for Diabetes Mellitus, Type II, 
And for Coronary Artery Disease

The Veteran, in effect, claims entitlement to service connection for diabetes mellitus, type II, and coronary artery disease, both on the basis of exposure to Agent Orange when setting foot in-country in Vietnam during the Vietnam Era.  

In order to establish service connection for a disability, there must be objective evidence that establishes that the disability either began in or was aggravated by service.  38 U.S.C.A. § 1110.  

Service connection may also be presumed for certain diseases based on presumed exposure to an herbicide agent, such as Agent Orange, during active service in the Republic of Vietnam between January 1962 and May 1975.  38 C.F.R. § 3.307 (a)(6)(iii).  These presumptive diseases include diabetes mellitus, type II, and coronary artery disease.  38 C.F.R. § 3.309(e).  Active service in the Republic of Vietnam means service within the land borders of the Republic of Vietnam, including inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In December 2008 the Veteran submitted informal claims, in pertinent part, for service connection for coronary artery disease and diabetes mellitus, type II, based on service in-country in Vietnam and exposure to herbicide agents at that time.  He informed that he was "assigned in-country in Vietnam transient duty at Cam Ranh Bay, Vietnam en route to the Philippines."  

Recent treatment records amply document diagnoses of both diabetes mellitus, type II, and coronary artery disease.  

A PIES request was made for pages from the Veteran's personnel file showing information inclusive of units of assignment, dates of assignment, and official travel outside the U.S., with microfiche of such records received in May 2014.  These records were associated with the Veteran's VBMS files in June 2015.  

These personnel records reflect that on December 1, 1967, the Veteran reported for sea duty aboard the USS Redfish at San Francisco, California, in December 1967.  He was transferred to the USS Volador in June 1968, for sea duty, reporting at the USS Volador in August 1968.  

Service personnel records additionally inform that the Veteran was authorized to wear a second bronze star on the Vietnam Service Medal for participation in Vietnam operations from December 12, 1969, to December 14, 1969, while aboard the USS Volador.  

In response to a request for dates of service in the Republic of Vietnam, the service department in March 2009 informed that they were unable to confirm any dates of service of the Veteran in Vietnam.  The service department did inform, however, that the Veteran served aboard the USS Redfish  which was in the official waters of the Republic of Vietnam from May 5, 1968 to May 6, 1968, but that the record provides "no conclusive proof of in-country service."  

The service department also informed that the Veteran served aboard the USS Volador in the official waters of Vietnam from December 11, 1969 to December 13, 1969, and from December 16, 1969 to December 31, 1969.  

Obtained deck logs of the USS Redfish (a submarine) from May 5, 1968 to May 6, 1968, and deck logs of the USS Volador (also a submarine) from December 11 to 13 and 16 to 31 of 1969, provide activities, routes, and coordinates of these vessels for these dates.  These deck logs do not indicate specifically that these submarines then entered inland waterways or any seaport of Vietnam on these dates, or that any crewmembers aboard these vessels then disembarked from or embarked onto these vessel at these dates to or from setting foot in Vietnam.  However, they do suggest a strong likelihood of such disembarkations at station at one or more seaports in Southern Vietnam.  The logs document stops within coastal regions of Vietnam "at station" and musters for head counts to assure that all were present and accounted for prior to the vessels being underway.  

For example, the December 13, 1969 deck log of the USS Volador strongly suggests that crewmembers disembarked at station between Subic Bay, Thailand, and Chumphon, Thailand, with a muster of crew on station to assure that all were present before heading underway again with no "unauthorized absentees."  

Such a stationing would suggest a likelihood of a seaport stationing, with brief disembarkations from the vessel, with the most likely major such seaport in that vicinity being Cam Ranh Bay.  

This evidence, taken together, supports brief stationing at Cam Ran Bay, Vietnam, with crewmembers disembarking for an interval before re-embarking.  Such a brief station stop at Cam Ranh Bay, which the service department could not rule out from these records, is entirely consistent with the Veteran's assertion of being "assigned in-country in Vietnam transient duty at Cam Ranh Bay, Vietnam" while en route between other destinations.  

The Veteran is certainly competent to address his knowledge of having set foot in-country in Vietnam, since no specialized knowledge beyond that known to a seaman would be required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's statement of having set foot in-country is also not contradicted by other evidence of record, and the Veteran has not provided contradicting statements to provide cause for questioning the credibility of the Veteran's assertion.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

All that is required for the presumptions applicable to diseases found associated with Agent Orange exposure is that the Veteran set foot in-country in Vietnam during the Vietnam Era.  Haas.  The competent and credible evidence of record preponderates in favor of the conclusion that he did.  Accordingly, service connection for both diabetes mellitus, type II, and coronary artery disease is warranted on a presumptive basis, based on such presumed Agent Orange exposure.  38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will provide appropriate notice and assist a claimant in obtaining evidence necessary to substantiate a claim, but that such notice and assistance are not required if there is no reasonable possibility that they would further a claim.

As explained below, the Veteran has withdrawn his appeal of his claims for entitlement to service connection for a right knee disability, a left knee disability, and hypertension; for entitlement to higher ratings than the noncompensable rating assigned prior to November 19, 2011, and than the 20 percent rating assigned from November 19, 2011, for bilateral hearing loss; and for entitlement to TDIU.  Hence, the appeal as to these claims no longer exists, the Board is without jurisdiction, and no development of these claims is required.  See 38 U.S.C.A. § 7104  (West 2014) (jurisdiction of the Board).

Additionally, the Board herein grants the full benefit sought as to the issues of entitlement to service connection for diabetes mellitus, type II, and coronary artery disease.  Hence there is no reasonable possibility of furthering these two claims for service connection, and additional notice or development is not required.  

ORDER

The appeal of the claim for service connection for a right knee disability is dismissed.

The appeal of the claim for service connection for a left knee disability is dismissed.

The appeal of the claim for service connection for hypertension is dismissed.

The appeal of the claim for a compensable rating for bilateral hearing loss prior to November 19, 2011, and for a rating above 20 percent for bilateral hearing loss beginning November 19, 2011, is dismissed.  

The appeal of the claim of entitlement to TDIU is dismissed.

Service connection for diabetes mellitus, type II, is granted.

Service connection for coronary artery disease is granted.

REMAND

The Veteran was most recently examined for his residuals of lumbosacral strain by a VA examiner in November 2013.  Since that time, the Veteran has submitted statements and records reflecting increased severity of this disability, warranting a new, contemporaneous examination.  

A July 2015 treatment record from an orthopedic department associated with the University of Florida informs of ongoing low back disability, with complaints of worsening symptoms, including constant pain despite use of heat, ice, rest, and non-steroidal anti-inflammatory drugs.  

At his hearing before the undersigned in October 2016 the Veteran informed that he was going to obtain a new back examination to reflect the severity of his current back disability.  The undersigned afforded the Veteran 60 days to do so, and informed the Veteran of such at the hearing.  However, in a November 2016 statement the Veteran informed that he had tried to obtain a DBQ (disability benefits questionnaire) examination by one of his treating physicians but was informed that they were not authorized to perform such examinations.  

The Veteran has submitted a November 2016 private thoracolumbar spine MRI examination revealing moderate to marked degenerative changes at multiple levels.  In particular, the scans showed marked narrowing of the spinal canal with central crowding of traversing nerve roots as well as marked bilateral facet arthrosis resulting in marked bilateral neural foraminal narrowing at L4-L5.  

The MRI findings and the prior findings in July 2015 adequately reflect worsening back disability to warrant a new, contemporaneous examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The Board apologies for the delays in the full adjudication of this case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  VA treatment records since July 2015, as well as any not yet obtained private treatment records, should be obtained with appropriate authorization and associated with the claims file record.  Private treatment and examination records should also be requested from indicated sources for records not yet received, with appropriate authorization, in furtherance of the appealed claim.  

2.  Schedule the Veteran for an in-person VA examination of the back. The examiner must review the electronic claims file inclusive of service treatment records and the post-service clinical and examination records.  This should include review of the November 2016 report of private MRIs of the thoracolumbar spine.  All indicated tests and studies should be performed, and all findings should be reported in detail.  

The examiner should assign a diagnosis for each current back disability, and should address the nature and severity of each.  The examiner must address range of motion in all planes and about all axes.  The examiner should also address the impact on work and work-like functioning of each back disability identified, with consideration of DeLuca factors of functional loss due to pain on undertaking motion, fatigue, weakness and/or incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca.  

If back disabilities are distinct in their anatomical location and impact on functioning, the examiner should endeavor to differentiate disability due to the Veteran's service-connected lumbosacral spine disability from any such other distinct disabilities.  

The examiner's rationales for any opinions rendered should be included in the report.

3.  Review the additional evidence obtained on Remand. Readjudicate the claim on the merits. If any benefit sought on appeal remains denied, the Veteran and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


